Title: To George Washington from David Humphreys, 20 March 1784
From: Humphreys, David
To: Washington, George

 

My dear General
New Haven March 20 1784

I arrived at this place just a Month from the time of my leaving Mount Vernon, perfectly free from Misadventures, altho’ attended with disagreeable roads & the coldest weather I ever experienced—in my route I had the pleasure of executing all your commands, except that of delivering your verbal Message to Govr Clinton, this, the impracticability of passing the Hudson below Kings-ferry prevented; I have however written a private Letter to His Excellency on the subject.
On the 17th inst. the Connecticut State Society of Cincinnati convened at Hartford; they appointed Generals Parsons, Huntington, & Swift, with Colo. Trumbull & myself to attend the General Meeting in May next as their Delegation—in consequence of which I expect the honor of seeing you at that time.
It is with no small satisfaction I inform your Excellency that the disposition of the People of this State respecting political subjects seems to be changing for the better with great rapidity; there is scarcely a doubt but that the Legislature will adopt the Impost at their next Session—and I am told that the influence of General Greene is operating very favorably in the State of Rhode Island; so that I still hope (agreeably to your old prediction) that every thing will terminate happily.
Having an accidental conveyance for Annapolis, I have only time to add my best wishes for Mrs Washington & the family, and to assure Your Excellency that I have the honor to be My dear General Your faithful friend and Hble Servant

D. Humphrys

